Citation Nr: 0727045	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increase in a 20 percent rating for a right 
ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to April 
1982, from February 1983 to February 1986, and from March 
1987 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
a March 2004 rating decision of the Muskogee, Oklahoma 
Regional Office (RO) that denied an increase in a 20 percent 
rating for a right ankle disability.  The case was 
subsequently transferred to the Pittsburgh, Pennsylvania 
Regional Office (RO).  In December 2005, the Board remanded 
this appeal to schedule the veteran for a Board hearing.  In 
January 2006, the case was transferred to the Philadelphia, 
Pennsylvania Regional Office (RO).  In May 2007, the veteran 
testified at a Board videoconference hearing.  


FINDINGS OF FACT

The veteran's right ankle disability, including traumatic 
arthritis is not ankylosed in a position between 30 and 40 
degrees of plantar flexion or between 0 and 10 degrees 
dorsiflexion, nor is there malunion of the tibia.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
ankle disability have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5262, 5270, 5271 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in August 2003 and December 2003 letters, 
issued prior to the decision on appeal, the RO provided 
notice as to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The case was last 
readjudicated in January 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, VA examination reports; and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records; VA examination reports; and hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).    

The veteran's right ankle arthritis is rated under Diagnostic 
Code5010-5271.  Under Diagnostic Code 5010 traumatic 
arthritis is rated as arthritis under Diagnostic Code 5003.  
Under that code, arthritis established by X-rays findings is 
rated based on limitation of motion of the affected joint.  
38 C.F.R. § 4.71a.  

Marked limitation of motion of an ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The 
average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

As to ankylosis of the ankle, a 20 percent rating is 
warranted when the joint is ankylosed in plantar flexion less 
than 30 degrees.  A 30 percent rating requires ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent rating 
requires ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion, or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Turning to the evidence, VA treatment records dated from July 
2003 to November 2003 showed treatment, including surgery, 
for right ankle problems.  A July 2003 report noted that the 
veteran underwent a right tibiotalar fusion and related a 
postoperative diagnosis of right tibiotalar arthritis.  An 
August 2004 note indicated the veteran has a 1/4 inch leg 
length inequality on the right.

A December 2003 VA orthopedic examination report noted that 
the veteran reported that since his operation in July 2003, 
he had essentially no pain in the right ankle joint.  It was 
noted that he did have an abnormal gait and that he tended to 
limp particularly if he was barefoot.  He indicated that he 
would do better wearing shoes.  The veteran stated that he 
felt like he had some lack of endurance in that he used to be 
able to stand essentially all day without problems, but that 
presently he could stand several hours and then would feel 
like he had some discomfort in the right ankle.  He indicated 
that he did not have any incapacitating episodes and that he 
did not have any flare-ups of pain.  He reported that his 
employment was not affected by his right ankle and that it 
did not affect his daily activities except for a few sports 
activities such as bowling.  It was noted that the veteran 
did not require any assistive devices for ambulation and that 
had did not wear any type of corrective shoes.  

The examiner reported that the veteran walked with a slight 
limp favoring the right leg.  The examiner stated that the 
veteran did have mild hypertrophy of the right ankle joint as 
compared to the left.  It was noted that there were surgical 
scars over both the medial and lateral malleolus.  The 
examiner indicated that, medially, the veteran had a vertical 
5-inch surgical scar that was well-healed, non-tender, and 
not attached, and that, laterally, he had a 4-inch vertical 
surgical scar that was also well-healed, non-tender, and not 
attached.  The examiner reported that the veteran had a 
fusion of the right ankle in a normal anatomical position 
with no movement on examination so that the fusion was 
intact.  The examiner reported that the veteran did have mild 
atrophy of the right calf as opposed to the left.  The 
examiner indicated that the veteran had good strength in his 
right leg and that he could bare his full weight on the right 
lower extremity without difficulty.  It was noted that the 
veteran could not heel and toe walk because of the fusion of 
the right ankle and that it was difficult for him to squat 
for the same reason.  The impression was postoperative 
traumatic arthritis of the right ankle with fusion and with 
secondary atrophy of the right calf.  The examiner commented 
that functional loss secondary to the limitation of motion of 
the right ankle and lack of endurance was mild.  

An August 2004 VA spine examination report noted that the 
veteran stated that he felt that his right leg was shorter 
than the left subsequent to his last surgery (the arthrodesis 
and fusion).  He noted that since the fusion, he required 
shoes that had a soft heel to pad that area.  He stated that 
regardless of what type of shoes he wore, if he was on his 
feet for an extended period of time such as three to four 
hours, he would walk with a limp.  The veteran reported that 
he had atrophy of the right calf since the right tibiotalar 
fusion in July 2003.  

The examiner reported that the veteran did not walk with a 
visible limp at that time and that he was wearing sneakers 
that had padded heels and were optimum for him.  The examiner 
stated that the veteran could not stand on his toes or heels 
because of the ankle fusion, nor could he squat.  It was 
noted that the veteran could bear weight on either leg 
independently.  The examiner indicated that the veteran did 
not have full range of motion of his right ankle with walking 
compared to the left ankle.  The examiner noted that scars 
were present on the right ankle, one medial and one 
laterally.  The examiner stated that there was an increased 
bony prominence of the right ankle compared to the left and 
that there was significant decreased range of motion.  The 
impression was degenerative/post-traumatic arthritis of the 
right ankle status post fusion.  An X-ray of the right ankle 
related an impression of status post fusion of the right 
ankle with internal hardware.  In an addendum to the August 
2004 VA spine examination report, it was noted that plantar 
flexion of the right ankle was 5 degrees and that 
dorsiflexion was 0 degrees.  It was also reported that 
inversion of the right ankle was 25 degrees and eversion was 
5 degrees.  

The February 2006 VA examination report noted that the 
veteran underwent ankle fusion surgery in 2003.  He reported 
that he had pain on and off in the right ankle with some 
stiffness.  The veteran denied that he had any edema, heat, 
redness, or swelling, and he also denied that he had any 
flare ups.  He stated that he could walk without any 
assistive device and that he was not using any crutches, 
cane, or walker.  It was noted that there had been no episode 
of dislocation or recurrent subluxation, and that the veteran 
denied any constitutional sign or symptom of inflammatory 
arthritis.  The veteran reported that he was currently 
working full-time as a corrections officer and that the job 
involved a lot of walking and physical activity.  He denied 
any effect on his job because of the ankle injury.  

The examiner reported that there was no evidence of pain on 
movement and that there was no edema, redness, or swelling.  
As to range of motion of the right ankle, the examiner 
indicated that active and passive plantar flexion was 12 
degrees with normal plantar flexion being from 0 to 45 
degrees.  It was noted that active plantar flexion was also 
12 degrees after 10 repetitions.  The examiner stated that 
active and passive dorsiflexion was 15 degrees with normal 
dorsiflexion from 0 to 20 degrees.  Active dorsiflexion after 
10 repetitions was also reported to be 15 degrees.  The 
examiner indicated that active and passive inversion of the 
right foot was 12 degrees with active inversion also 12 
degrees after 10 repetitions and normal inversion being from 
0 to 40 degrees.  Active and passive eversion of the right 
foot was 15 degrees with active eversion also 15 degrees 
after 10 repetitions and normal eversion being from 0 to 20 
degrees.  The diagnosis was right ankle status post fusion 
with surgical changes in X-rays.  The February 2006 X-ray 
report, as to the right ankle, noted that there were remote 
surgical changes with metallic screws in the distal tibia and 
that there was deformity of the distal tibia and fusion of 
the ankle joint.  It was reported that there was an old 
resection of the distal fibula and no signs of osteomyelitis 
or recent fractures or dislocations.  The report indicated 
that there were no abnormal soft issue calcifications or 
radiopaque foreign bodies seen.  The impression was remote 
surgical changes present in the right ankle with no recent 
fractures or acute bony changes.  

An October 2006 report from Drayer Physical Therapy Institute 
noted that the veteran reported that he underwent a right 
ankle fusion secondary to arthritis in July 2003.  He stated 
that he would have occasional ankle pain which limited his 
function and physical activity secondary to the fusion.  It 
was reported that the veteran noted difficulty and 
limitations with running, jumping, squatting, and stairs 
secondary to the right ankle fusion.  The veteran indicated 
that his current pain was a one out of ten with the worst a 
two out of ten and the best a zero out of ten.  The physical 
therapist reported that the veteran had a normal medial arch, 
bilaterally.  The physical therapist stated that the veteran 
had a scar at the right malleolus and fibula and medial 
malleolus secondary to the right ankle fusion that was dry 
and of fair mobility.  It was noted that the veteran sat with 
his legs dangling and his right ankle resting at 0 degrees 
dorsiflexion or plantar flexion.  The physical therapist 
indicated that there was no point tenderness to palpation.  
As to range of motion of the veteran's right ankle, the 
physical therapist indicated that dorsiflexion was 0 degrees, 
plantar flexion was 0 degrees, inversion was 5 degrees, and 
eversion was 4 degrees.  It was noted that right ankle 
strength was 5/5 in the available range of motion and 2-/5 
secondary to the ankle fusion.  The physical therapist 
indicated that the veteran was able to perform a functional 
squat with the heels on the floor to 45 degrees of right knee 
flexion.  

The veteran is currently in receipt of the maximum evaluation 
for marked limitation of motion, and thus the effects of pain 
do not warrant an even higher rating.  Spencer v. West, 13 
Vet. App. 376 (2000).  

For a rating in excess of 20 percent, the right ankle would 
have to not only be ankylosed (i.e. fixed in one position), 
but actually ankylosed in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.  While the February 
2006 examination noted 12 and 15 degrees of plantar flexion 
and dorsiflexion, the October 2006 report from Drayer 
Physical Therapy noted, as to right ankle motion, that 
dorsiflexion was 0 degrees and plantar flexion was 0 degrees.  
It was also reported that the veteran's right ankle rested at 
0 degrees dorsiflexion or plantar flexion.  A private doctor 
noted 0 degrees of tibiotalar range of motion and less than 
10 degrees of subtalar range of motion in October 2006.  The 
August 2004 VA examination noted 5 degrees of plantar flexion 
and 0 degrees of dorsiflexion.  The December 2003 
examination, conducted 5 months after his surgery, noted 
fusion of the ankle in a normal anatomical position, with no 
movement on examination.  At his May 2007 hearing, the 
veteran testified that he has no motion in his ankle.

Upon consideration of the record, while the preponderance of 
the evidence shows minimal, if any, plantar flexion and 
dorsiflexion, the evidence consistently establishes that his 
ankle was surgically fused in a normal anatomical position of 
0 degrees plantar flexion and 0 degrees dorsiflexion.  Thus, 
the veteran does not have right ankle ankylosis in plantar 
flexion between 30 degrees and 40 degrees or in dorsiflexion 
between 0 degrees and 10 degrees, as required for a higher 30 
percent rating under Diagnostic Code 5270.  Thus, a rating in 
excess of 20 percent is not warranted.

Additionally, the medical evidence indicates that the veteran 
does not have malunion of the tibia or fibula; thus, there is 
no basis for an increased rating pursuant to Diagnostic Code 
5262.  Further, while a 1/4 inch shortening of the right leg 
was noted, in order to be compensable, such shortening must 
be at least 11/4 inches.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5275. 

Finally, the Board has considered the issue of whether the 
veteran's service-connected right ankle condition presented 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  Here, the veteran has not been 
frequently hospitalized for his right ankle condition and the 
evidence, including the most recent October 2006 private 
report, notes the veteran works as a corrections officer and 
is able to perform all of his work duties.  Thus, marked 
interference with employment is not shown.

The preponderance of the evidence is against the claim for an 
increase in a 20 percent rating for a right ankle disability.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

An increased rating for a right ankle disability is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


